DETAILED ACTION
This Office Action is in response to the filing of a Continuation of Application 16/818224 which is now United States Patent 11,057,523. This is in response to Applicants Preliminary Amendment filed 06/10/2021 which has been entered. No Claims have been amended. Claims 1-20 have been cancelled. Claims 21-40 have been added. Claims 21-40 are still pending in this application, with Claims 21, 30 and 36 being independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 11,057,523, hereinafter referred to as Patent (‘523). Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims 21 and 22 of the instant application are wholly contained in Claim 1 of Patent (‘523). Claim 23 of the instant application is wholly contained in Claim 22 of Patent (‘523). Claim 24 of the instant application is wholly contained in Claim 23 of Patent (‘523). Claims 25, 31 and 37 of the instant application are wholly contained in Claim 3 of Patent (‘523). Claims 26, 32 and 38 of the instant application are wholly contained in Claim 4 of Patent (‘523). Claims 27, 33 and 39 of the instant application are wholly contained in Claim 5 of Patent (‘523).
Claims 28, 38 and 40 of the instant application are wholly contained in Claim 6 of Patent (‘523). Claims 29 and 35 of the instant application are wholly contained in Claim 7 of Patent (‘523). Claim 30 of the instant application is wholly contained in Claim 8 of Patent (‘523). Claim 36 of the instant application is a non-transitory computer-readable medium storing instruction to execute the method of Claim 21 which is wholly contained the method Claim 1 of Patent (‘523). A non-transitory computer-readable medium is also taught in Claim 15 of Patent (‘523).

When the Claims in the pending application are broader than the ones in the patent, the broad claims in the pending application are rejected under obviousness type double patenting over previously patented narrow claims, In re Van Ornum and Stang, 214 USPQ 761.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21, 22, 25-27, 30-33, 36, 37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over McGann et al (2017/0111509 A1) in view of LI et al (2014/0341370 A1), and further in view of Becerra et al (2005/0135593 A1).
As per Claim 21, McGann teaches a computer-implemented method executed by at least one processor (Figure 11A – Reference 1521; Page 17, Paragraph [0179] – Page 18, Paragraph [0180]), the method comprising: receiving call data generated from a call center, the call data comprising attributes and results of phone calls received over a period of time by a plurality of agents associated with the call center, each agent being associated with an agent ID (Figure 6; Figure 9 – Reference 404; Page 8, Paragraph [0101]; Page 13, Paragraph [0144]).
McGann teaches evaluating the received call data to calculate a plurality of agent call performance rates, each agent call performance rate calculated for each agent ID (Page 4, Paragraph [0050]; Page 5, Paragraph [0063]). McGann does not teach applying a weighting factor, via a processor receiving instructions from a dynamic dashboard, to each calculated agent call performance rate; and generating a weighted agent call performance score for each of the plurality of agents based on the weighted agent call performance rates for that agent.
However, Li teaches applying a weighting factor, via a processor receiving instructions from a dynamic dashboard, to each calculated agent call performance rate (Page 2, Paragraph [0027] – Page 3, Paragraph [0028]); and generating a weighted agent call performance score for each of the plurality of agents based on the weighted agent call performance rates for that agent (Page 2, Paragraph [0027] – Page 3, Paragraph [0028]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by McGann with the method taught by Li to promote a more balanced utilization of call center resources by assigning interaction to a wider agent pool instead of a select group of high performing agents.
The combination McGann and Li does not teach categorizing, via the processor receiving instructions from the dynamic dashboard, each agent of the plurality of agents into a performance category based on the generated weighted agent call performance score of each respective agent. However, Becerra teaches categorizing, via the processor receiving instructions from the dynamic dashboard, each agent of the plurality of agents into a performance category based on the generated weighted agent call performance score of each respective agent (Page 8, Paragraph [0082]).
The combination of McGann, Li and Becerra teaches modifying, via the processor receiving instructions from the dynamic dashboard, the performance category for at least one of the agents based on an adjustment received via the dynamic dashboard (McGann: Page 8, Paragraph [0097]; Page 9, Paragraph [0107]). (Note: In paragraph [0107], McGann describes a graphical user interface [i.e. dynamic dashboard] that may be used to dynamically add, remove, increase or decrease skills/skill level values) 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by McGann and Li with the method taught by Becerra to select a preferred agent to service a call while factoring in selection methodology that considers dynamic situational and environmental influences along with shifting agent proficiency and performance to optimize call center performance.
As per Claim 22, the combination of McGann, Li and Becerra teaches automatically assigning, via the processor receiving instructions from the dynamic dashboard, new calls incoming to the call center to one or more of the agents based on the category into which each agent is categorized and an attribute of the respective incoming call (Becerra: Page 8, Paragraph [0082]).
As per Claims 25, 31 and 37, the combination of McGann, Li and Becerra teaches weighting the agent call performance score for each agent of the plurality of agents for one or more subsets of time during the period of time as described in Claims 21, 30 and 38 above. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method, system and non-transitory computer-readable medium taught by McGann and Li with the method taught by Becerra to select a preferred agent to service a call while factoring in selection methodology that considers dynamic situational and environmental influences along with shifting agent proficiency and performance to optimize call center performance.
As per Claims 26, 32 and 38, the combination of McGann, Li and Becerra teaches wherein an agent call performance rate is calculated as a number of potential cancellations the agent was able to prevent divided by a total number of calls to the agent (Becerra: Page 8, Paragraph [0079]). 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method, system and non-transitory computer-readable medium taught by McGann and Li with the method taught by Becerra to select a preferred agent to service a call while factoring in selection methodology that considers dynamic situational and environmental influences along with shifting agent proficiency and performance to optimize call center performance.
As per Claims 27, 33 and 39, the combination of McGann, Li and Becerra teaches wherein weighting the performance score to each agent of the plurality of agents for one or more subsets of time further comprises: applying a decay function to the weighting such that a higher weight is assigned to more recent subsets of time during a first period of time and a lower weight is assigned to older subsets of time during the first period of time as described in Claim 1 above.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method, system and non-transitory computer-readable medium taught by McGann and Li with the method taught by Becerra to select a preferred agent to service a call while factoring in selection methodology that considers dynamic situational and environmental influences along with shifting agent proficiency and performance to optimize call center performance.
As per Claim 30, the combination of McGann, Li and Becerra teaches a method as described in Claim 21. McGann also teaches a storage device that stores instructions (Page 4, Paragraph [0052]); a graphical user interface (Page 9, Paragraph [0107]; and at least one processor (Page 4, Paragraph [0052]). 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system taught by McGann and Li with the system taught by Becerra to select a preferred agent to service a call while factoring in selection methodology that considers dynamic situational and environmental influences along with shifting agent proficiency and performance to optimize call center performance.
As per Claim 36, the combination of McGann, Li and Becerra teaches a method and system as described in Claims 21 and 30. McGann also teaches a non-transitory computer-readable medium storing instructions (Page 4, Paragraph [0052]; Page 17, Paragraph [0177]). 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method, system and non-transitory computer-readable medium taught by McGann and Li with the method taught by Becerra to select a preferred agent to service a call while factoring in selection methodology that considers dynamic situational and environmental influences along with shifting agent proficiency and performance to optimize call center performance.

Claim(s) 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over McGann et al (2017/0111509 A1) in view of LI et al (2014/0341370 A1), and further in view of Becerra et al (2005/0135593 A1) as applied to Claim 21 above, and further in view of Becerra et al (2004/0252823 A1), hereinafter referred to as Becerra (‘823).
As per Claims 23 and 24, the combination of McGann, Li and Becerra teaches the computer-implemented method of Claim 21; but does not teach wherein the weighting factor is applied to limit the weighted agent call performance score to a predetermined window of time; and wherein the predetermined window of time is a period of weeks, months, or years. However, Becerra (‘823) teaches wherein the weighting factor is applied to limit the weighted agent call performance score to a predetermined window of time; and wherein the predetermined window of time is a period of weeks, months, or years (Page 5, Paragraph [0060]).
(Note: In paragraph [0060], Becerra (‘823) describes the ranking of agents based on performance rating score that takes into consideration daily save rate percentage, daily saved revenue percentage, and monthly persistency rate [predetermined period of times: daily/monthly]. Becerra (‘823) indicates that each of these factors are weighted equally in determining agent performance rating scores)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by McGann, Li and Becerra with the method taught by Becerra (‘823) to select a preferred agent to service a call while factoring in selection methodology that considers dynamic situational and environmental influences along with shifting agent proficiency and performance to optimize call center performance.

Claim(s) 28, 34, 38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over McGann et al (2017/0111509 A1) in view of LI et al (2014/0341370 A1), and further in view of Becerra et al (2005/0135593 A1) as applied to Claims 21, 30 and 36 above, and further in view of HOOTON et al (2017/0235436 A1).
As per Claims 28, 34, 38 and 40, the combination of McGann, Li and Becerra teaches the computer-implemented method, system and non-transitory computer-readable medium of Claim 21 and 36; but does not teach reordering graphical elements corresponding to the plurality of agents based on categorization and weighting of the performance score of each respective agent. However, Hooton teaches reordering graphical elements corresponding to the plurality of agents based on categorization and weighting of the performance score of each respective agent (Page 8, Paragraph [0116]; Page 14, Paragraph [0287]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method, system and non-transitory computer-readable medium taught by McGann, Li and Becerra with the method, system and non-transitory computer-readable medium as taught by Hooton to provide a user-configurable interface that allows a user to customize their interface so that the user may quickly ascertain necessary information and not be distracted by information they do not need. 

Claim(s) 29 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over McGann et al (2017/0111509 A1) in view of LI et al (2014/0341370 A1), and further in view of Becerra et al (2005/0135593 A1) as applied to Claims 21 and 30 above, and further in view of Patel et al (10,341,485 B1).
As per Claims 29 and 35, the combination of McGann, Li and Becerra teaches computer-implemented method and wherein wherein data associated with the agent call performance rate is received from a system corresponding to a call center as described in Claim 21; but does not teach the agent ID corresponding to the plurality of agents is an agent email address However, Patel teaches the agent ID corresponding to the plurality of agents is an agent email address (Column 6, Lines 20-24).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by McGann, Li and Becerra with the method and system as taught by Patel to pair customer interactions to agents to in an attempt to establish more optimal connections than those based on traditional skill-based routing alone through the use of models constructed and/or maintained with minimized manual effort.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jennings et al (2013/0236002 A1), Barnett (2007/0112953 A1), Bayrak et al (2013/0060587 A1), Jain et al (2005/0071223 A1), Konig et al (2015/0381807 A1), Moran (2019/0268475 A1), O’Connor et al (2016/0295019 A1), Tolksdorf et al (2016/0189164 A1), and Golembiewski (2012/0158465 A1). Each of these describes systems and methods for routing incoming communications to call center agents.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHARYE POPE whose telephone number is (571)270-5587. The examiner can normally be reached Monday - Friday 8AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHARYE POPE/Primary Examiner, Art Unit 2652